 

Exhibit 10.3

 



May 31, 2018

 

Landcadia Holdings, Inc.

1510 West Loop South

Houston, Texas 77027

 

Re: Letter Agreement Dated as of May 25, 2016

 

Ladies and Gentlemen:

 

Reference is made to that certain letter (the “Letter Agreement”), dated as of
May 25, 2016, among Landcadia Holdings, Inc., a Delaware corporation (the
“Company”), Fertitta Entertainment, Inc. (the “FEI Sponsor”), Jefferies
Financial Group Inc. (f/k/a Leucadia National Corporation) (together with the
FEI Sponsor, the “Sponsors”), and each of Tilman J. Fertitta, Richard Handler,
Richard H. Liem, Steven L. Scheinthal and Nicholas Daraviras (each, an “Founder”
and collectively, the “Founders”), that was delivered in accordance with the
Underwriting Agreement, dated May 25, 2016, among the Company, Jefferies LLC and
Deutsche Bank Securities, Inc., as representatives of the several underwriters,
relating to the Company’s initial public offering (the “IPO”).

 

On May 30, 2018, the Company received approval of its stockholders to (i) amend
the Company’s second amended and restated certificate of incorporation to extend
the date by which the Company must consummate an initial business combination
from June 1, 2018 to December 14, 2018 and (ii) amend the Investment Management
Trust Agreement, made effective as of May 25, 2016, by and between the Company
and Continental Stock Transfer & Trust Company (“Continental”), to extend the
date on which Continental must liquidate the trust account established in
connection with the IPO if the Company has not completed a business combination
from June 1, 2018 to December 14, 2018.

 

This letter (this “Amendment”) amends the Letter Agreement to provide that
December 14, 2018 is the date by which the Company must complete a business
combination or cease all operations and redeem shares of its common stock in
accordance with the Company’s amended and restated certificate of incorporation.

 

In acknowledgment and consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Sponsors and the Founders hereby agree with the Company as
follows:

 

1. The Letter Agreement is hereby amended by deleting the numbered item 2 in its
entirety and replacing it with the following:

 

“Each Sponsor and each Founder hereby agrees that in the event that the Company
fails to consummate a Business Combination (as defined in paragraph 11 hereof)
by December 14, 2018 or such later period approved by the Company’s stockholders
in accordance with the Company’s second amended and restated certificate of
incorporation, each Sponsor and each Founder shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
in paragraph 11 hereof), including interest (less taxes payable and up to
$50,000 of interest to pay dissolution expenses), divided by the number of then
outstanding public shares, which redemption will completely extinguish all
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. Each Sponsor and each Founder agrees to not
propose any amendment to the Company’s second amended and restated certificate
of incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination by December 14, 2018, unless the Company
provides its public stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account
including interest earned on the funds held in the Trust Account (which interest
shall be net of taxes payable), divided by the number of then outstanding public
shares.

 



 

 

 

Each Sponsor and each Founder acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. Each Sponsor and each Founder hereby further
waives, with respect to any Founder Shares or shares of Common Stock held by it
or him, any redemption rights it or he may have in connection with a stockholder
vote to amend the Company’s second amended and restated certificate of
incorporation to modify the substance or timing of the Company’s obligation to
redeem 100% of the shares of Common Stock if the Company does not complete a
Business Combination by December 14, 2018. Each Sponsor and each Founder hereby
further waives, with respect to any Founder Shares or any shares of Common Stock
held by it or him, any redemption rights it or he may have in connection with
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a stockholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase shares of Common Stock (although the Sponsors and the Founders shall be
entitled to redemption and liquidation rights with respect to any shares of
Common Stock it or they hold if the Company fails to consummate a Business
Combination by December 14, 2018).”

 

2. The Letter Agreement is hereby amended by deleting paragraph (a) of numbered
item 6 in its entirety and replacing it with the following:

 

“Each of the Sponsors and each Founder hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
unless and until the Company has entered into a definitive agreement with
respect to a Business Combination or the Company has failed to complete a
Business Combination by December 14, 2018.”

 

3. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Amendment shall be brought and enforced in the courts of New York City, in the
State of New York, and irrevocably submit to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waive any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

4. This Amendment may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Signature Page Follows]

 

 

 

 

The remaining provisions of the Letter Agreement are otherwise restated and
incorporated herein.

 

 

  Sincerely,         Fertitta Entertainment, Inc.         By: /s/ Steven L.
Scheinthal     Name: Steven L. Scheinthal     Title: Vice President

 

  JEFFERIES FINANCIAL GROUP INC.         By: /s/ Michael J. Sharp     Name:
Michael J. Sharp     Title:   Executive Vice President & General Counsel

 

    /s/ Tilman J. Fertitta     Tilman J. Fertitta

 

    /s/ Richard Handler     Richard Handler

 

    /s/ Richard H. Liem     Richard H. Liem

 

    /s/ Steven L. Scheinthal     Steven L. Scheinthal

 

    /s/ Nicholas Daraviras     Nicholas Daraviras

 

Acknowledged and Agreed:

 

Landcadia Holdings, Inc.

        By:  /s/ Steven L. Scheinthal    

Name: Steven L. Scheinthal

Title: Vice President

 

 

 



 

 